Citation Nr: 1017310	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-30 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to 
October 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In February 2006, the Veteran testified at a Decision Review 
Officer (DRO) hearing at the RO in Cleveland, Ohio.  A 
transcript of this hearing was prepared and associated with 
the claims file.

In March 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

An October 2009 letter from the Veteran's representative 
reflects that the Veteran wished to withdraw his appeals of 
the disability ratings that had been assigned to his service-
connected left and right knee disabilities.  Regulations 
provide that an appeal may be withdrawn in writing by an 
appellant or by his or her authorized representative at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204 (2009).  Thus, these claims have been 
properly withdrawn and are no longer before the Board.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran has claimed entitlement to service connection for 
a low back disability, to include as secondary to service-
connected bilateral knee disabilities.  The Veteran 
essentially contends that he currently suffers from residuals 
of a slipped disc that occurred in service.  He also believes 
his low back disability may have been caused or aggravated by 
the bilateral knee disability.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  The Court in McLendon observed 
that the third prong, which requires an indication that the 
claimant's disability or symptoms 'may be' associated with 
the established event, is a low threshold.  Id. at 83.

With respect to the first McLendon element, the Board notes 
that the Veteran was diagnosed with a lumbar spasm/strain in 
April 2005.  The Court has held that the requirement that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board 
further notes that the Veteran's VA medical records reflect 
that he has sought treatment for low back pain several times 
since his separation from service.  

The Veteran's service treatment records, including a December 
2003 record assessing that the Veteran has low back pain and 
noting that the Veteran had a slipped disc in June 2001, 
satisfy the second McLendon element.  A December 2003 
radiology report notes mild loss of intervertebral disc 
height at L5/S1 and states that, if there is persistent low 
back pain and radiculopathy, a lumbar spine MRI could be 
obtained for evaluation.  The Veteran's service treatment 
records and VA medical records do not clearly reflect that an 
MRI has been performed.

The Board finds that the third McLendon requirement is 
satisfied by the Veteran's hearing testimony of continuity of 
symptomatology since service.  At his Board hearing, he 
specifically reported that his back went out in 2002, at 
which time he was told he had a back sprain.  He reported 
that it went out again after he had gotten his right knee 
repaired in 2003, when he was still in service.  He also 
testified that his back again went out approximately six to 
eight months following his separation from service.  
Continuity of symptomatology is further demonstrated in a 
November 2006 VA medical record that reflects the Veteran 
reported a three to four year history of back pain.  

The Board recognizes that a lay person, such as the Veteran, 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, 
lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 'may 
provide sufficient support for a claim of service 
connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the Veteran is 
competent to report having experienced back pain during 
service and following his separation therefrom.  Therefore, 
the third McLendon element is satisfied.

However, the Board finds there is not enough evidence of 
record to decide this claim.  Specifically, while the Veteran 
did undergo a VA examination in August 2004, the VA examiner 
did not diagnose a current disability and offered no etiology 
opinion with respect to the Veteran's symptomatology.  As 
such, the Board finds that a remand for a VA examination and 
etiology opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination to determine the nature and 
etiology of any current low back 
disability.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner, 
including an MRI, should be conducted.  
All findings should be reported in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any 
current low back disability.  As to any 
back disability identified on examination, 
the VA examiner should express an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any such disability was incurred or 
aggravated as a result of the Veteran's 
military service, to include as a result 
of his service-connected bilateral knee 
disabilities.  Any opinion expressed must 
be accompanied by a complete rationale.

2.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


